DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 07/23/2020 and 12/29/2020 have been considered by the Examiner.  In reference to the IDS filed 7/23/2020, U.S Patent No. 9,615,718 is not by McKenna, et al. The Examiner believes that the Applicant may have intended to use McKenna, et al. (U.S Patent No. 10,568,526).  Please make corrections.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both “Receive physiological signal(s) of patient while anethesized” and “Determine effective brain age (EBA) metric for patient”.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “314” has been used to designate both “Generate DOA index score based on the signal(s) and effective brain age” and “Receive physiological signal(s) of patient while anethesized”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 418.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: The Examiner believes that reference character 418 was intended to be referenced in paragraph [0078]. 
The drawings are objected to because occurrences of the word “anethesized” should be changed to “anesthetized”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0076], line 2: “312” should be changed to “310”.
Paragraph [0076], line 5: “314” should be changed to “312”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "an index score indicative of depth of anesthesia (DOA) of the patient" in claim 1 (lines 5-6) is a relative term which renders the claim indefinite.  The term "an index score indicative of depth of anesthesia (DOA) of the patient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for an “an index score indicative of depth of anesthesia (DOA) of the patient” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

The term "an index score indicative of depth of anesthesia (DOA) of the patient" in claim 11 (line 5) is a relative term which renders the claim indefinite.  The term "an index score indicative of depth of anesthesia (DOA) of the patient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite It is unclear what the boundaries are for an “an index score indicative of depth of anesthesia (DOA) of the patient” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

The term "an index score indicative of depth of anesthesia (DOA) of the patient" in claim 20 (lines 5-6) is a relative term which renders the claim indefinite.  The term "an index score indicative of depth of anesthesia (DOA) of the patient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for an “an index score indicative of depth of anesthesia (DOA) of the patient” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon, et al. (U.S PGPub No. 2019/0142336).
Claim 1 is directed to a method comprising:
determining, via processing circuitry, an effective brain age metric for a patient based on two or more patient parameters; 
receiving a signal indicative of a physiological parameter of the patient; and 
generating, via the processing circuitry, an index score indicative of depth of anesthesia (DOA) of the patient based on the received signal and the determined effective brain age metric for the patient.

Purdon teaches (Figure 3, element 300) systems and methods for determining a response of a patient to the administration of at least one drug having anesthetic properties (abstract, paragraph [0057]).  Purdon teaches (Figures 1A-1B, element 19 – processor) that a memory, database or other data storage location accessible by a processor may include reference information that can be used to determine specific patient characteristics, such as apparent or likely patient age, or other patient conditions or categories (paragraph [0044]).  Purdon also teaches (Figure 2, elements 202, 204, and 206) a patient monitoring device that is connected via a cable to communicate with a monitoring system (paragraph [0048]).  Purdon teaches (Figure 2, elements 202 and 206) that in some modes of operation, the monitoring system may be designed to acquire scout data, in the form of physiological or other data, from sensors on the patient monitoring device and identify, using the scout data, signal markers, or signatures therein (paragraph [0048]).  Purdon also teaches (Figure 2, element 206) that such signal markers or signature may then be used by the monitoring system to determine various patient characteristics, including an apparent and/or likely patient 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to develop a method of determining an effective brain age metric for a patient based on two or more patient parameters, receiving a signal indicative of a physiological parameter of the patient, and determining see paragraph [0048] of Purdon).  Purdon does not specifically teach “an index score” indicative of depth of anesthesia, but one of ordinary skill in the art would recognize that such a scale could be easily created and determined, as Purdon teaches that analyzed or processed EEG waveforms assembled using age-compensated data may be used to assess a present and/or future depth of anesthesia (see paragraph [0061] of Purdon).  One of ordinary skill in the art would also recognize that the use of age-compensated data, influenced by apparent or likely age of the patient, is based on physiological data obtained by the patient monitoring device, meaning that the depth of anesthesia is determined by a signal indicative of a physiological parameter of the patient and on an effective brain age metric (e.g., apparent age) of the patient.  Therefore, claim 1 is prima facie obvious over Purdon, et al.

Regarding claim 2, Purdon renders obvious the method of claim 1, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 2, that is wherein the two or more patient parameters include at least one of a physiological parameter of the patient, a co-morbidity of the patient, a frailty of the patient, a baseline brain signal of physiological signals, such as EEG signals, and other physiological data for determining various patient characteristics; paragraph [0084] – patient history).  Therefore, claim 2 is unpatentable over Purdon, et al.

Regarding claim 3, Purdon renders obvious the method of claim 2, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 3, that is wherein (Figure 1A, element 13 – -sensor assembly) the physiological parameter of the patient comprises at least one of a brain signal, a heart rate, a blood pressure, or a biological age (see at least paragraph [0034]).  Therefore, claim 3 is unpatentable over Purdon, et al.

Regarding claim 4, Purdon renders obvious the method of claim 2, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 4, that is wherein the baseline brain signal of the patient comprises at least one of a baseline electroencephalogram (EEG) signal, a baseline electromyography (EMG) signal, or a baseline electrooculography (EOG) signal (see at least paragraphs [0031], [0034], [0047], and [0078]). Therefore, claim 4 is unpatentable over Purdon, et al.

Regarding claim 5, Purdon renders obvious the method of claim 1, as indicated above.  Purdon also teaches the limitation of instant claim 5, that is wherein (Figure 1A, element 13) the received signal comprises at least one of an electroencephalogram (EEG) signal, an electromyography (EMG) signal, an electrooculography (EOG) signal, electrical EEG sensors and blood pressure sensors).  Therefore, claim 5 is unpatentable over Purdon, et al.

Regarding claims 6-7, Purdon renders obvious the method of claim 1, as indicated hereinabove.  Purdon does not specifically teach the limitation of instant claim 6, that is wherein generating, via the processing circuitry, an index score indicative of DOA of the patient based on the received signal and the determined effective brain age metric for the patient comprises: determining that the effective brain age metric is greater than or equal to a threshold value;37C00017598US02/1215-147US01 selecting an algorithm from a plurality of algorithms based on the determination that the effective brain age metric is greater than or equal to the threshold value; and generating the index score indicative of DOA of the patient based on the received signal using the selected algorithm.  Purdon does not specifically teach the limitation of instant claim 7, that is wherein generating, via the processing circuitry, an index score indicative of DOA of the patient based on the received signal and the determined effective brain age metric for the patient comprises: adapting an algorithm for determining the index score indicative of the DOA of the patient based on the determined effective brain age metric; and generating the index score indicative of DOA of the patient based on the received signal using the adaptive algorithm.
Purdon teaches (Figure 3, element 304) that an age-appropriate scale is determined, based on the apparent and/or likely patient age, and any subsequent data acquisition using a selected age-appropriate scale would generate age-compensated 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actions of determining if the effective brain age metric is greater than or equal to a threshold value, selecting and adapting an algorithm for determining an index score indicative of DOA, and generating the index score indicative of DOA are obvious in view of Purdon.  Purdon teaches the concept of determining an apparent and/or likely age (e.g., effective brain age) and using age-compensated data in determining a present and/or future depth of anesthesia (see paragraph [0061]).  One of ordinary skill in the art would find it obvious that the process of enacting “age-compensated data” would involve determining if the apparent and/or likely age metrics are meeting certain threshold values.  The age-compensated data is based on the apparent and/or likely age metrics and one of ordinary skill in the art would recognize that such the determination of effects on the age-compensated data could be the result of a set of thresholds.  Although Purdon does not specifically teach different “algorithms”, one of ordinary skill in the art would recognize that the data used e.g., apparent and/or likely age).  Therefore, claims 6-7 are prima facie obvious over Purdon, et al. 

Regarding claim 8, Purdon renders obvious the method of claim 1, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 8, that is wherein (Figure 1A, element 11) the method is further comprising presenting, via a display, the index score (see at least paragraphs [0034]-[0035], paragraphs [0061]-[0062] – display signature information or determined states, e.g., depth of anesthesia).  Therefore, claim 8 is unpatentable over Purdon, et al.

Regarding claim 9, Purdon renders obvious the method of claim 1, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 9, that is wherein EEG sensors, paragraph [0041]).  Therefore, claim 9 is unpatentable over Purdon, et al.

Regarding claim 10, Purdon renders obvious the method of claim 1, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 10, that is wherein the method is further comprising sensing the received signal while the patient is anesthetized (paragraph [0061] – “analyzed or processed EEG waveforms assembled using age-compensated data may be used to assess a present and/or future depth of anesthesia or sedation” – present and/or future depth of anesthesia, e.g., while the patient is anesthetized). Therefore, claim 10 is unpatentable over Purdon, et al.

Claim 11 is directed to a system comprising processing circuitry configured to: 
determine an effective brain age metric for a patient based on two or more of patient parameters; 
receive a signal indicative of a physiological parameter of the patient; and 
generate an index score indicative of depth of anesthesia (DOA) of the patient based on the received signal and the determined effective brain age metric for the patient.

Purdon teaches (Figure 3, element 300) systems and methods for determining a response of a patient to the administration of at least one drug having anesthetic properties (abstract, paragraph [0057]).  Purdon teaches (Figure 1A, elements 10, 12, processor) that a memory, database or other data storage location accessible by a processor may include reference information that can be used to determine specific patient characteristics, such as apparent or likely patient age, or other patient conditions or categories (paragraph [0044]).  Purdon also teaches (Figure 2, elements 202, 204, and 206) a patient monitoring device that is connected via a cable to communicate with a monitoring system (paragraph [0048]).  Purdon teaches (Figure 2, elements 202 and 206) that in some modes of operation, the monitoring system may be designed to acquire scout data, in the form of physiological or other data, from sensors on the patient monitoring device and identify, using the scout data, signal markers, or signatures therein (paragraph [0048]).  Purdon also teaches (Figure 2, element 206) that such signal markers or signature may then be used by the monitoring system to determine various patient characteristics, including an apparent and/or likely patient age, as well as a response or sensitivity to administered drugs (paragraph [0048]).  Purdon further teaches (Figure 3, element 300) a process that is carried out by the patient monitoring device and a monitoring system (paragraph [0057]).  Purdon teaches (Figure 3, element 302) that first any amount of physiological data may be acquired (paragraph [0058]).  Purdon teaches (Figure 3, element 304) that then signal markers or signatures are identified or determined using the acquired physiological data (paragraph [0058]).  Purdon teaches (Figure 3, element 306) that then using the signal markers or signatures determined from the scout data, a data 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a system that determines an effective brain age metric for a patient based on two or more patient parameters, receiving a signal indicative of a physiological parameter of the patient, and determining a depth of anesthesia for the patient because Purdon teaches such a system.  Purdon does not specifically refer to an effective brain age, but one of ordinary skill in the art would have found Purdon’s teaching of determining a likely or apparent age of the patient to be synonymous with an effective brain age.  One of ordinary skill in the art would also realize that Purdon’s device and method teaches acquiring physiological data by way of sensors of a patient monitoring device, that are used to determine various patient characteristics, including an apparent and/or likely patient age (see paragraph [0048] of Purdon).  Purdon does not specifically teach “an index score” indicative of depth of anesthesia, but one of ordinary skill in the art would recognize that such a scale could be easily created and determined, as Purdon teaches that analyzed or processed EEG waveforms assembled using age-compensated data may be used to assess a present and/or future depth of anesthesia (see paragraph [0061] of Purdon).  One of ordinary skill in the art would also recognize that the use of age-compensated data, influenced by apparent or likely age of the patient, is based on physiological data obtained by the patient monitoring device, meaning that the depth of anesthesia is determined by a signal indicative of a physiological parameter of the patient and on an effective brain age metric (e.g., apparent age) of the patient.  Therefore, claim 11 is prima facie obvious over Purdon, et al.

Regarding claim 12, Purdon renders obvious the system of claim 11, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 12, that is wherein the two or more patient parameters include at least one of a physiological parameter of the patient, a co-morbidity of the patient, a frailty of the patient, a baseline brain signal of the patient, or patient medical history (paragraph [0058] – physiological signals, such as EEG signals, and other physiological data for determining various patient characteristics; paragraph [0084] – patient history).  Therefore, claim 12 is unpatentable over Purdon, et al.

Regarding claim 13, Purdon renders obvious the system of claim 12, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 13, that is sensor assembly) the physiological parameter of the patient comprises at least one of a brain signal, a heart rate, a blood pressure, or a biological age (see at least paragraph [0034]).  Therefore, claim 13 is unpatentable over Purdon, et al.

Regarding claim 14, Purdon renders obvious the system of claim 12, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 14, that is wherein the baseline brain signal of the patient comprises at least one of a baseline electroencephalogram (EEG) signal, a baseline electromyography (EMG) signal, or a baseline electrooculography (EOG) signal (see at least paragraphs [0031], [0034], [0047], and [0078]).  Therefore, claim 14 is unpatentable over Purdon, et al.

Regarding claim 15, Purdon renders obvious the system of claim 11, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 15, that is wherein (Figure 1A, element 13) the received signal comprises at least one of an electroencephalogram (EEG) signal, an electromyography (EMG) signal, an electrooculography (EOG) signal, a heart rate signal, or a blood pressure signal (see at least paragraph [0034] – electrical EEG sensors and blood pressure sensors).  Therefore, claim 15 is unpatentable over Purdon, et al.

Regarding claims 16-17, Purdon renders obvious the system of claim 11, as indicated hereinabove.  Purdon does not specifically teach the limitation of instant claim 16, that is wherein the processing circuitry is configured to determine that the effective 
Purdon teaches (Figure 3, element 304) that an age-appropriate scale is determined, based on the apparent and/or likely patient age, and any subsequent data acquisition using a selected age-appropriate scale would generate age-compensated data (paragraph [0060]).  Purdon teaches that for example, analyzed or processed EEG waveforms assembled using age-compensated data may be used to assess a present and/or future depth of anesthesia or sedation (paragraph [0061]).  Purdon also teaches (Figure 7) that with increasing age, patients may experience different rates of aging and cognitive decline (paragraph [0097]).  Purdon explains that it is possible that a 56 year old patient whose EEG spectrogram more closely resembles that of the 81-year old patient than the 57 year old patient who is closer in chronological age (paragraph [0097]).  Purdon explains that this could reflect a higher degree of apparent aging in the 56 year old patient (paragraph [0097]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actions of determining if the e.g., effective brain age) and using age-compensated data in determining a present and/or future depth of anesthesia (see paragraph [0061]).  One of ordinary skill in the art would find it obvious that the process of enacting “age-compensated data” would involve determining if the apparent and/or likely age metrics are meeting certain threshold values.  The age-compensated data is based on the apparent and/or likely age metrics and one of ordinary skill in the art would recognize that such the determination of effects on the age-compensated data could be the result of a set of thresholds.  Although Purdon does not specifically teach different “algorithms”, one of ordinary skill in the art would recognize that the data used to determine depth of anesthesia of the patient is dependent on apparent and/or likely age metrics, which leads to the age-compensated data.  One of ordinary skill in the art would recognize that differences in apparent and/or likely age metrics, and thus age-compensated data, will lead to differences in how a determination of depth of anesthesia is determined (e.g., different algorithms).  In other words, an apparent and/or likely age of a patient who is 56 years old would influence the determination of depth of anesthesia differently than it would for a patient with an apparent and/or likely age of 81 years old.  The process for determining depth of anesthesia will be adapted in a way to determine the most accurate depth of anesthesia result for each individual patient.  One of ordinary skill in the art would want such a feature so that the system and methods are adaptable and accurate for a wide range of patients with different ages and effective e.g., apparent and/or likely age).  Therefore, claims 16-17 are prima facie obvious over Purdon, et al. 

Regarding claim 18, Purdon renders obvious the system of claim 11, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 18, that is wherein (Figure 1A, element 11) the system is further comprising a display configured to present the index score (see at least paragraphs [0034]-[0035], paragraphs [0061]-[0062] – display signature information or determined states, e.g., depth of anesthesia).  Therefore, claim 18 is unpatentable over Purdon, et al.

Regarding claim 19, Purdon renders obvious the system of claim 11, as indicated hereinabove.  Purdon also teaches the limitation of instant claim 19, that is wherein (Figure 1A, element 13) the received signal comprises an EEG sensors, paragraph [0041]).  Therefore, claim 19 is unpatentable over Purdon, et al.

Claim 20 is directed to a method comprising: 
determining, via processing circuitry, an effective brain age metric for a patient based on at least one brain signal of the patient; 
receiving a signal indicative of a physiological parameter of the patient; and
generating, via the processing circuitry, an index score indicative of depth of anesthesia (DOA) of the patient based on the received signal and the determined effective brain age metric for the patient.

Purdon teaches (Figure 3, element 300) systems and methods for determining a response of a patient to the administration of at least one drug having anesthetic properties (abstract, paragraph [0057]).  Purdon teaches (Figures 1A-1B, element 19 – processor) that a memory, database or other data storage location accessible by a processor may include reference information that can be used to determine specific patient characteristics, such as apparent or likely patient age, or other patient conditions or categories (paragraph [0044]).  Purdon also teaches (Figure 2, elements 202, 204, and 206) a patient monitoring device that is connected via a cable to communicate with a monitoring system (paragraph [0048]).  Purdon teaches (Figure 2, elements 202 and 206) that in some modes of operation, the monitoring system may be designed to acquire scout data, in the form of physiological or other data, from sensors on the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to develop a method of determining an effective brain age metric for a patient based on two or more patient parameters, receiving a signal indicative of a physiological parameter of the patient, and determining a depth of anesthesia for the patient because Purdon teaches such a method.  Purdon does not specifically refer to an effective brain age, but one of ordinary skill in the art would have found Purdon’s teaching of determining a likely or apparent age of the patient to be synonymous with an effective brain age.  One of ordinary skill in the art would also realize that Purdon’s device and method teaches acquiring physiological data by way of sensors of a patient monitoring device, that are used to determine various patient characteristics, including an apparent and/or likely patient age (see paragraph [0048] of Purdon).  Purdon does not specifically teach “an index score” indicative of depth of anesthesia, but one of ordinary skill in the art would recognize that such a scale could be easily created and determined, as Purdon teaches that analyzed or processed EEG waveforms assembled using age-compensated data may be used to assess a present and/or future depth of anesthesia (see paragraph [0061] of Purdon).  One of ordinary skill in the art would also recognize that the use of age-compensated data, influenced by apparent or likely age of the patient, is based on physiological data obtained by the patient monitoring device, meaning that the depth of anesthesia is determined by a signal indicative of a physiological parameter of the patient and on an e.g., apparent age) of the patient.  Therefore, claim 20 is prima facie obvious over Purdon, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Audiffren, et al. (EP 3831286) teaches a system and method for predicting depth of anesthesia.  Huang, et al. (U.S Patent No. 10,510,445) teaches methods and systems for displaying clinical parameters.  Zahid, et al. (U.S PGPub No. 2019/0012783) teaches a system, method, and computer-accessible medium for the determination of accelerated brain atrophy.  Jensen, et al. (U.S PGPub No. 2018/0206784) teaches a device and method for assessing level of consciousness during general anesthesia.  Iyer, et al. (U.S PGPub No. 2016/0081617) teaches systems and methods for EEG monitoring.  McKenna, et al. (U.S PGPub No. 2016/0015281) teaches a combined physiological sensor and methods for detecting one or more physiological characteristics.  Purdon, et al. (U.S PGPub No. 2015/0080754) teaches systems and methods for improved brain monitoring during general anesthesia and sedation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor Holtzclaw Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792